Exhibit 10.27

SURRENDER AGREEMENT

THIS SURRENDER AGREEMENT, made the 18th day of January, 2005, between 300 CRA,
LLC, having an office at 2 Research Way, Princeton, NJ 08540 (“Landlord”), and
Orchid BioSciences, Inc., successor in interest to Orchid Biocomputer, Inc.,
having an office at 4390 US Route 1, Princeton, N.J. 08540 (“Tenant”).

WITNESSETH:

WHEREAS, Landlord is the present owner of a leasehold interest in certain land
and the fee owner of a building thereon, herein referred to a “Building”, and
commonly known as 303 College Road East, Plainsboro Township, Middlesex County,
New Jersey, 30,894 rentable square feet of which were leased to Tenant by Lease,
dated March 6, 1998, made with College Road Associates, Limited Partnership; and

WHEREAS, 300 CRA, LLC is now the Landlord; and

WHEREAS, Orchid BioSciences, Inc., is now the Tenant; and

WHEREAS, the Lease has a termination date of December 31, 2008; and

WHEREAS, Tenant desires to surrender the Lease and the Premises and Landlord is
willing to accept such surrender, all upon the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the mutual
receipt and legal sufficiency of which is hereby acknowledged, the parties
hereto agree to terminate said Lease on the following terms and conditions:

 

  1. Effective upon the date when Tenant receives notice in writing (the
“Notice”) from Landlord that Landlord has entered into a lease (the “New Lease”)
with another tenant (the “New Tenant”) for the Premises, Tenant agrees to
surrender possession of the Premises to Landlord on the date provided in the
Notice (which date shall be no later than the earliest date the Landlord or New
Tenant takes possession of the Premises (including, without limitation, for
purposes of fitting out the Premises)) (the “Surrender Date”), with the intent
and purpose that effective on the Surrender Date, the said term of the Lease
will be wholly merged and extinguished and Tenant will give, grant and surrender
to Landlord all of its right, title and interest therein and under the Lease.
Anything in this Agreement to the contrary notwithstanding, this Agreement shall
terminate and be of no further force and effect if the Surrender Date, if any,
has not occurred by June 30, 2005, regardless of whether Notice has been given
prior thereto.

 

  2.

Tenant represents, covenants and agrees on behalf of itself, its successors and
assigns, that it has not done or suffered and will not do or suffer anything
whereby the Lease or the term or estate thereby granted, or the Premises, or any
part thereof, or any alterations, decorations, installations, additions and
improvements in and to the Premises, or any part thereof, have or will become
encumbered in any way whatsoever and that Tenant owns and will own the Lease and
has an will have good right to surrender the Premises, and that no one other
than Tenant has acquired or will acquire through or under Tenant, any right,
title or interest in or to the Lease or the Premises, or any part thereof, or in



--------------------------------------------------------------------------------

 

or to said alterations, decorations, installations, additions and/or
improvements or any part thereof.

 

  3. Through and including the Surrender Date, Tenant shall continue to pay to
Landlord any and all payments, sums or charges due or to become due pursuant to
the terms of the Lease. In addition, on or before the Surrender Date, Tenant
shall pay to Landlord for such early termination of the Lease an amount equal to
one-half of the Rent that remains due to Landlord by Tenant from the Surrender
Date through December 31, 2008 plus a surrender settlement fee of $100,000;
provided, Tenant may offset from such payment the amount of $115,852.50, which
amount is the Security Deposit under the Lease (the net amount to be paid to the
Landlord pursuant to this sentence, the “Final Payment”). Other than the
foregoing amounts, Tenant shall have no obligation to pay Rent or any other
payments, sums or charges pursuant to the terms of the Lease.

 

  4. On or before the Surrender Date, the Premises shall be delivered to
Landlord vacant and in good and broom clean condition, normal wear & tear
excepted.

 

  5. As of the Surrender Date, provided that Landlord has complied with all its
obligations hereunder and under the Lease, Tenant does hereby release Landlord,
its successors and assigns, of and from any and all claims, damages,
obligations, liabilities, actions and courses of action, of every kind and
nature whatsoever, arising under, out of or in connection with, the Lease and
the Premises from and after the Surrender Date, except nothing herein contained
shall be deemed to constitute a release or discharge of Landlord with respect to
any obligations or liability accrued or incurred under the Lease up to and
including the Surrender Date, or any obligation or liability of Landlord
expressly provided in the Lease to survive the expiration or earlier termination
thereof.

 

  6. As of the Surrender Date, Landlord shall accept the surrender of the
Premises, and, provided that Tenant has complied with all its obligations
hereunder and under the Lease, Landlord does hereby release Tenant and its
successors and assigns of and from any and all claims, damages, obligations,
liabilities, actions and courses of action, of every kind and nature whatsoever,
arising under, out of or in connection with, the Lease and the Premises, from
and after the Surrender Date, except that nothing herein contained shall be
deemed to constitute a release or discharge of Tenant with respect to any
obligation or liability accrued or incurred under the Lease up to and including
the Surrender Date, or any obligation or liability of Tenant expressly provided
in the Lease to survive the expiration or earlier termination thereof.

 

  7. Landlord represents and warrants to the Tenant that it has dealt with no
broker, finder or like agent in connection with this Surrender Agreement. Tenant
has engaged the services of a broker in connection with this Surrender
Agreement. Landlord and Tenant shall each hereby agree to indemnify and hold the
other harmless from and against any and all claims of or liability, if any, to
any broker, finder or like agent with whom they have dealt in connection with
the execution and delivery of this Surrender Agreement and all expenses related
thereto, including, without limitation, reasonable attorneys’ fees and other
charges.

 

  8. This Surrender Agreement shall not be binding upon or enforceable against
Landlord or Tenant unless and until Landlord and Tenant shall have executed and
unconditionally delivered to the other an executed counterpart of this Surrender
Agreement.



--------------------------------------------------------------------------------

  9. All capitalized terms used herein shall have the meanings ascribed to them
in the Lease, unless expressly stated to the contrary herein.

 

  10. This Surrender Agreement may not be modified, amended or terminated nor
any of is provisions waived except by an agreement in writing signed by the
party against whom enforcement of any modifications, amendment or waiver is
sought.

 

  11. The covenants, agreement, terms, provisions and conditions contained in
this Surrender Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

  12. The terms and provisions of this Surrender Agreement shall be enforced in
accordance with the laws of the State of New Jersey.

 

  13. Within ten (10) days after Landlord’s receipt from Tenant of the Final
Payment, Landlord shall release and return the Letter of Credit it holds
pursuant to the Lease, or take such other steps with respect thereto requested
by Tenant to evidence the termination and cancellation of the Letter of Credit.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Surrender
Agreement as of the day and year first above written.

 

300 CRA, LLC

By: College Road Associates, LLC

By:

 

/s/ John Zirinsky

 

John Zirinsky

Title:

 

President

Orchid BioSciences, Inc.

By:

 

/s/ Paul Kelly

Name:

 

Paul J. Kelly                                              (print)

Title:

 

President & CEO

STATE OF            New Jersey

:ss:

COUNTY OF            Mercer            )

On this 12th day of January, 2005 before me personally came Paul J. Kelly, to me
known and known to me to be the individual described in and who, as TENANT,
executed the foregoing instrument and acknowledged to me that (s)he executed the
same.



--------------------------------------------------------------------------------

/s/ Catherine R. Poole

            Notary Public

STATE OF        New York            )

:ss:

COUNTY OF        New York            )

On this 18 day of January, 2005 before me personally came John Zirinsky, to me
known and known to me to be the individual described in and who, as TENANT,
executed the foregoing instrument and acknowledged to me that (s)he executed the
same.

 

/s/ Marc L. DeCecchis Notary Public

Marc L. DeCecchis

Notary Public, State of New York

No. 4963923

Qualified in Westchester County

Commission Expires 3/19/2006